Case 1:20-mc-00654 Document1 Filed 12/02/20 Page 1 of 3

MISCELLANEOUS CASE COVER SHEET

 

PLAINTIFFS

Eli Lilly and Company, Petitioner

Attorney’s (Firm Name, Address, and Telephone Number)

Abelman,Frayne & Schwab
666 Third Ave., NY, NY 10017
212-949-9022

DESCRIPTION OF CASE

DEFENDANTS

Scott Lewis, Respondent

Attorneys (If Known)

Davis & Gilbert
1740 Broadway, NY, NY 10019
212-468-4800

 

Has this or a similar case been previously filed in SDNY ?

Miscellaneous action to compwll Respondent

to testify pursuant to subpoena issue
from this Courtppursuant to

No? Yes? [| Judge Previously Assigned

Fed. R. Cive P. 45.

If yes, was this case: vol.|_| Invol. [ | Dismissed. no|_| Yes [|

If yes, give date

& Case No.

 

NATURE OF CASE

 

[X] M 08-85 Motion to Compel
M 08-85 Motion to Quash
M 08-86 Internet Infringement
M 08-88 Surety Companies

CL]
CL)
CL]
[_] M 08-425 Sureties Proceedings
L]
C]
CL

M 11-03 SEC Litigation to Freeze Account
M 11-188 GJ Subpoenas - Unsealed
M 11-189 GJ Subpoenas - Sealed

[_] M 16-88 Sale of Unclaimed Seamen's’ Effects
M 18-66 Forfeiture Proceedings - Funds Held in trust.
28 USC 1746

C] M 18-302 Registration of a Judgment from Another
District

[_] M 18-304 Administrative Subpoena Proceedings

[_] M 18-305 Registration of Student Loan Judgment

[_] M 18-981 Nonjudicial Civil Forfeiture Proceeding

[-] M 19-25 Order Authorizing IRS Officer to Enter
Premises for Levy

C] M 19-58 General Bonds in Admiralty Purs. to Local
Admiralty Rule 8

CT M 19-63 Receivers - Property in Other Districts

[_] M 19-78 Denial to Sue In Forma Pauperis

CT] M 22-1 Designation by U.S. Attorney of Individual to
accept service of summons and complaint

[_] M 22-2 Designation of individual to issue certified
copies in bankruptcy part

[_] M 23 Petition to Perpetuate Testimony

C] M 25-1 Order for Entry to Effect Levy - IRS Matter
M 25-2 Permission to have access to safe deposit
boxes

M 26-1 Proceeding to Enforce Order of Administrator -
National Credit Union

Rev. 04/2019

C] M 26-2 Application to Enforce Administrative Order
Rule 5A Rule of Division of Business among District
Judges

C] M 28 Warrant for Entry & Inspection of Premises

[_] M 29 Privacy Act Application

[_] M 30 Privacy Act Application

C] M 31 Order of Commodity Exchange Commission
Directing Person to Pay Money

[_] M 32 Petition for Writ to Produce Federal Prisoner in
State Court

C] M 33 Inspection Warrant - Department of Energy

[_] M 34 Order of Another District Court that the State
Court Produce

[_] M 35 Order to Stay Transfer of Federal Prisoner

[_] M 36 National Labor Relations Board

CJ M 37 Application to Re-Open Civil Case(s) that are
more than 25 years old

CT] M 38 Application for Reassignment of Bankruptcy
Proceeding

C] M 39 Application for Discovery and Inspection of
Defendant Detained in Federal Prison

C] M 41 Order of Return of 28:2254/2255 Petition

[| M 42 Order Denying Stay of Deportation

CJ M 43 Contempt of Court in Bankruptcy

TC] M 44 Claim Compensation under Longshoremen &
Harbor Workers Compensation Act

Cl M 46 Order From Another District for Public Viewing

CT] M 47 Bankruptcy Cases - Before Appeal Filed

M 47B Transmission of Proposed Findings of Fact and
Conclusions of Law

CT] M 48 Application for Appointment of Counsel - No Case
In This Court

C] M 49 Order Denying Commencement of Civil Action
Case 1:20-mc-00654 Document1 Filed 12/02/20 Page 2 of 3

NATURE OF CASE CONTINUED

C] M 51 Order to Show Cause - Case Being Transferred
from Northern District of New York

CT] M 52 Application for Leave to File a Complaint

C] M 53 Order Barring Individual from Entering
Courthouse Building

Cl M 54 Immigration Naturalization - Order Delaying
Deportation

TC] M 55 Petition for Appointment of Impartial Umpire —
Labor Management Relations Act and Others

Cl M 58 Application for Extension of Time to File Petition
for Removal

CJ M 59 Application to Produce Federal Prisoner in State
Court

TJ M 67 Notice of Eviction to Squatters (USA Cases)

M 71 Application re: Federal Rules Cr. 11(e)(2)

M 72 Order of Attachment of Another District - EDNY
M 73 Subpoena to Government Agency

M 75 Application for Writ of Garnishment

M 76 Central Violations Bureau

M 77 Application to have subpoena issued to person
living in this district regarding action in foreign country
or tribunal

M 90 Order of Attachment

M 93 Letters Rogatory

 

DOO OOOO

M 94 Other

 
Case 1:20-mc-00654 Documenti_ Filed 12/02/20 Page 3 of 3
DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SDNY? IF SO, STATE:

JUDGE MISCELLANEOUS CASE NUMBER

 

 

NOTE: Please submit at the time of filing an explanation of why cases are deemed related

 

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

Lilly Corporate Ctr.
Drop ‘Code 1094
Indianapolis, IN 46285

 

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

15 Deepwood Road, Stamford, CT 06903

 

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

 

CHECK ONE: AT LEAST ONE PARTY IS PROSE No ves [ |
CHECK ONE: THIS ACTION SHOULD BE ASSIGNED TO. ~—- WHITE PLAINS[_| MANHATTAN

RD ADMITTED TO PRACTICE IN THIS DISTRICT

  

DATE SIGNATURE OF ATTORNEY OF R
[_]u.s. GOVERNMENT ATTORNEY
Cx0

12/2/2020 v2
[x] YES (DATE ADMITTED MO._a9__YR.__1985_)
=— ATTORNEY BAR CODE #_ 6336

Ruby J. Krajick, Clerk of Court, Dated

by Rev. 04/2019
